878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert W. POWERS, Plaintiff-Appellant,v.The UNITED STATES of America and The State of South Dakota,Defendants-Appellees.
No. 89-1182.
United States Court of Appeals, Federal Circuit.
March 21, 1989.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.

ORDER

1
The United States moves to dismiss for lack of jurisdiction.  Robert W. Powers has not filed a response.


2
Powers filed a complaint in the United States District Court for the District of Columbia.  Upon review of the complaint and the government's clarifying statements, it appears that Powers' suit concerned complaints about an assault and battery verdict against him in South Dakota, complaints about a state civil verdict against him in South Dakota, subsequent seizure of his property to satisfy the judgment, complaints about the alleged failure of government officials to assist him in his "due process" and "equal protection" claims, and $40 million in "exemplary damages."


3
We, sua sponte, consider whether summary affirmance is appropriate."1   Summary affirmance is appropriate when the position of one of the parties is clearly right as a matter of law so that there can be no substantial question as to the outcome of the case.    Groendyke Transport, Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.1969).  Here, we have reviewed Powers' complaint, the district court's order, and the papers submitted on motion, and have determined that summary affirmance is proper.  Powers' claims against the government are totally without merit and, indeed, are frivolous.2


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
(1) The court, sua sponte, summarily affirms the district court's dismissal of Powers' complaint.


6
(2) The United States' motion to dismiss is moot.



1
 The government asks us to dismiss on the ground that we lack jurisdiction.  However, the circumstances here are similar to those in Galloway Farms, Inc. v. United States, 834 F.2d 998 (Fed.Cir.1987) where this court determined that the best course was to review the district court's dismissal on the merits


2
 No party has suggested that we transfer this appeal.  We would decline to do so in any event in the "interest of justice."    See Galloway Farms, 834 F.2d at 1000-01